DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 4/06/2022 where claims 1, 4-6, 10-11, 13-15, 18, and 20 are amended. Claims 1 – 20 are pending and ready for examination. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 4/06/2022 have been fully considered but they are not persuasive.

The Examiner has reviewed the Applicant’s arguments (4/06/2022)  in their entirety (Pages 8-13). The Applicant argues (Page 10)  Palaniappan does not send a domain name and merely sends an IP address. The Examiner respectfully disagrees as a domain name is equitable to IP address. Hence the Applicant’s argument is somewhat circular and not cogent when taking into account dependent claim 7 which provides further metes and bounds comprising FQDNs’ which is contemplated by Palaniappan.


The Applicant has clearly teaches one of ordinary skill in the art a domain name is an IP address. Crable (US 2008/0159262) states ([0036] “ ... domain name (e.g. IP address).

Yamasaki (US 2009/0089426) stats ([0088] “ ... a domain name is an IP address and described in decimal number ...”


 Hence a domain name may be equivalent to an IP address. The limitations do not place any metes or bounds on the form or formatting of the domain name. MPEP 2171 states:

Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.

The Examiner notes for purposes of Appeal the Applicant’s claimed features with respect to application policy parameters are well known in the art as being a conventional element for MEC platforms and may influence DNS resolution.

Giust (US 2019/0104030) states ([0008]) “ ... KPIs of such application ... DNS and traffic rules configurations  ...in fulfillment of the agreed SLAs and of the MEC service provider’s policies and capabilities)


More importantly the Applicant specification states ([0018]) “ ... network address identifiers (e.g. domain names, fully-qualified domain names, or more simply “network addresses” 

The Examiner notes for purposes of Appeal the Applicant’s specification ([0015]) equates application policy parameters to KPIs and/or Service level agreements.

Chang, “Analyzing MEC Architectural Implementations” illustrates KPI evaluation and traffic profiling  in tandem with Service Level Agreements for MEC deployments (see e.g. Fig. 1  illustrated below)


    PNG
    media_image1.png
    763
    847
    media_image1.png
    Greyscale




	The Examiner appreciates the Applicant’s attempt to overcome the 35 USC 112(b) rejection but has maintained the rejection as it is unclear if “the application policy parameters” is the same as “a parameter”. The Examiner recommends to over the rejection to use a modifier before the term “parameter”. As an example “a user based parameter” would be acceptable as it differentiates itself from an application policy parameter”. Examination of dependent claim 2 does not solve any ambiguity because  all of the parameter presented in the independent claims are ultimately associated with MEC applications, resources, and servers.

The Examiner has identified subject matter in paragraphs [0019]  and [0082]  which if properly extracted and combined together (emphasis added] in the independent claims  could place the Application in condition for allowance.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 7-8  of U.S. Patent No. 11,032,163. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to apply the teachings of the claims and/ror limitations highlighted below to solve the problems presented in the independent claims of the Instant Application.  The Examiner has performed a side-by-side analysis of the claims and/or limitations. The claims from U.S. Patent No. 11,032,163 are illustrated and annotated below:
 

    PNG
    media_image2.png
    511
    560
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    211
    523
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    279
    530
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    207
    509
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    96
    517
    media_image6.png
    Greyscale


The Examiner notes the context of DNS queries and/or resolution for US Patent No.  11,032,163 is also associated with a UE device as illustrated in Fig. 2
The Examiner notes the Applicant’s specification ([0015]) associates parameters with regions or areas. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 18, claims 1-10 and 18 recited “application policy parameter” and  “a parameter” which renders the claim indefinite as it is unclear if the two terms are coupled base don the use of “parameter” The Applicant can cure the deficiency by using modifiers before the “a parameter” term (e.g. user parameter, second parameter, etc.)  The dependent claims are also rejected as they do not cure the deficiencies detailed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6, 10 – 13, 15 and 18 - 19 are rejected under 35 USC 103 as being unpatentable over Palaniappan (US 2020/0112848) in view of Mishra (US 2021/0227427)
Regarding claim 1, Palaniappan discloses a device, comprising:
a receiver to receive application parameters for an application to be serviced using multi-access edge computing (MEC) resources (Palaniappan; Palaniappan teaches MEC servers which are parcel of edge infrastructure and where the MEC servers inherently comprises a conventional receiver to receive an application context (i.e. application parameters( facilitated by MEC resources;
see e.g. [0033] “ ... Fig. 1A ... a mobile terminal 100, and EDGE Infra 151 ... the EDGE Infra 151 may refer to an EDGE server or a MEC server ...”
see e.g. [0062] “At step 403, the EL of the mobile terminal 100 connects the MEC server to create or initiate application context (Create App Context). In doing, location information, cell id and FQDN are sent to the MEC server);
see e.g. [0024] “Mobile edge computing (MEC) ... The MEC is implemented at cellular base stations or at other nodes and enables flexible and rapid deployment of new application and services for customers. MEC aims to place computing and storage resources in 4g/5G Radio Access Network (RAN) to9 improve delivery and content applications to end-users ...”)
a processor to generate domain names associated with the application to be serviced using the MEC resources (Palaniappan; Palaniappan teaches a conventional processor generates and sends the appropriate IP address (i.e. domain name) based on the application parameters;
 see e.g. [0063] “At step 405, the MEC server sends an IP address of the FQDN or the application server hosted on the MEC server ...”); and
a memory to store the domain names associated with the application to be serviced using the MEC resources (Palaniappan; The domain names are inherently stored prior to being sent to the user device in a conventional memory); and
wherein the processor is further configured to deploy an instance of the application at a MEC cluster, and wherein the instance of the application that is deployed is accessible by user equipment (UE) with one of the domain names (Palaniappan; Palaniappan teaches an application server is deployed at the MEC in order to provide the specific service to the user device;
see e.g. [0007] “ ... application server instances from the MEC server ...”
see e.g. [0063] “ ... the application server hosted on the MEC server ...”), 
	wherein the receiver is configured to receive, from a UE device, a parameter associated with a MEC-enabled application running in the UE device and associated with the application to be
serviced using MEC resources (Palaniappan; Palaniappan teaches parameters comprising location  (e.g. location) which are associated with the application instance (i.e. MEC enabled application running;
	see e.g. [0062] “At step 403, the EL of the mobile terminal 100 connects the MEC server to create or initiate application context (Create App Context). In doing, location information, cell id and FQDN are sent to the MEC server)

	see e.g. [0058] “ ... service level granularity for the same application may be achieved using different FQDN’s for different services ... different modules of the application server may be running on different location ... For example, gaming logic of the PUBG gaming application, which is latency sensitive, may be placed in the EDGE server (closer to the user) ...”); and

	a transmitter to send, to the UE device, the one of the domain
names in response to and based on the parameter associated with the MEC-enabled application (Palaniappan; Palaniappan teaches a transmitter sends the IP address (i.e. domain name) to the user device so that the user device may consume the application;

	see e.g. Fig. 1A inherently comprising a transmitter to facilitate the dissemination of data to network elements; see e.g. [0033];
	see e.g. [0062] “ ... The EL of the mobile terminal 100 receives the IP address. The same IP address I notified to the client application by the EL of the mobile terminal 100 ...”
	see e.g. [0064] “At step 409, data session or communication session is established between the client application and the application hosted on the MEC server”).

	Although Palaniappan teaches an MEC platform, Palaniappan does not address every single conventional element associated with MEC platform implementations (“The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process”), and therefore does not expressly disclose:

	a receiver to receive application policy parameters for an application to be serviced using multi-access edge computing (MEC) resources;

	a processor to generate, based on the application policy parameters, domain names associated with the application to be serviced using the MEC resources;



	However in analogous art Mishra discloses:

	application policy parameters (Mishra; Mishra teaches application policy parameters in the form of key performance indicators (KPIs) within the context of MEC platforms and/or deployments; 

	The Examiner notes the Applicant’s specification implements application policy parameters via the utilization of KPIs [see e.g. 15];

	see e.g. Mishra ([0034]) “... local dated associated with an application to generate the KPIs ... application’s processing capabilities, processing requirements ... the KPIs are application specific ... application registration requests, which include the KPIs ...”

	see e.g. Mishra Fig. 1 ([0003]) illustrating MEC platform and/or deployment)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palaniappan with Mishra’s application policy parameters comprising KPIs. The motivation being the combined solution provides for increased efficiencies in delivering MEC services to computing devices.

	Palaniappan in view of Mishra disclose:

	a receiver to receive application policy parameters for an application to be serviced using multi-access edge computing (MEC) resources (The combined invention per Mishra provides for an MEC platform enabled by application policy parameter; see e.g. Mishra [0034])

	a processor to generate based on the application policy parameters, domain names associated with the application to be serviced using the MEC resources (The combined invention per Mishra provides for DNS generation to be influenced by the Application policy parameters taught by Mishra; see e.g. [0034])

	Regarding claim 2, Palaniappan in view of Mishra discloses the device of claim 1, 

	wherein the parameter associated with the MEC-enabled application includes an identity of the application to be serviced using MEC resources (The combined invention per Mishra provides for identify of an application name;
	see e.g. Mishra [0036] “ ... MEC policies may be associated with ... an identification (e.g. an a name of the application ...” ); and

	wherein the transmitter is configured to send, to the UE device, the one of the domain names based on the identity of the application to be serviced using MEC resources  (Palaniappan; 

	see e.g. [0063] “At step 405, the MEC server sends an IP address of the FQDN or the application server hosted on the MEC server ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palaniappan with Mishra’s application policy parameters comprising KPIs. The motivation being the combined solution provides for increased efficiencies in delivering MEC services to computing devices.

	Regarding claim 3, Palaniappan in view of Mishra discloses the device of claim 2, wherein the transmitter is configured to:
send, to the UE device, the one of the domain names based on a location of the UE
device (Palaniappan; Palaniappan’s domain name resolution is based upon location;

see e.g. [0058] “ ... service level granularity for the same application may be achieved using different FQDN’s for different services ... different modules of the application server may be running on different location ... For example, gaming logic of the PUBG gaming application, which is latency sensitive, may be placed in the EDGE server (closer to the user) ...”
see e.g. [0062] “At step 403, the EL of the mobile terminal 100 connects the MEC server to create or initiate application context (Create App Context). In doing, location information, cell id and FQDN are sent to the MEC server)
Regarding Claim 4, Palaniappan in view of Mishra discloses the device of claim 1, wherein the MEC resources include a plurality of MEC instances, and wherein generating the domain name  associated with the application based on the application policy parameters includes generating the domain names based on the identities of the plurality of MEC instances (The combined solution provides for application policy parameters per Mishra while Palaniappan provides for MEC servers comprise application instances and where domain names are associated particular identities of MEC instances also associated with service levels;
see e.g.  Palaniappan [0007] “ ... application instances ...”
see e.g. Palaniappan [0058] “ ... service level granularity for the same application may be achieved using different FQDN’s for different services ... different modules of the application server may be running on different location ... For example, gaming logic of the PUBG gaming application, which is latency sensitive, may be placed in the EDGE server (closer to the user) ...”
see e.g. Palaniappan [0059]
see e.g. Mishra [0034])

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palaniappan with Mishra’s application policy parameters comprising KPIs. The motivation being the combined solution provides for increased efficiencies in delivering MEC services to computing devices.
Regarding claim 6,  Palaniappan in view of Mishra discloses the device of claim 1, wherein the MEC resources include a plurality of MEC instances, and wherein the processor is configured, when generating the domain names associated with the application based on the application policy parameters, to generate the domain names based on a location of the MEC instance (The combined solution provides for application policy parameters per Mishra while Palaniappan provides for the utilization of distributed MEC instances at different locations which also entail the utilization of different domain names ...
see e.g. Palaniappan [0007]  “ ... application instances ...”
see e.g. Palaniappan [0058] “ ... service level granularity for the same application may be achieved using different FQDN’s for different services ... different modules of the application server may be running on different location  ... For example, gaming logic of the PUBG gaming application, which is latency sensitive, may be placed in the EDGE server (closer to the user) ...”
see e.g. Mishra [0034])
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palaniappan with Mishra’s application policy parameters comprising KPIs. The motivation being the combined solution provides for increased efficiencies in delivering MEC services to computing devices.

Regarding claim 10, Palaniappan discloses a method, comprising:
receiving, by a network device, application parameters for an application to be serviced using multi-access edge computing IMEC) resources (Palaniappan; Palaniappan teaches MEC servers which are parcel of edge infrastructure and where the MEC servers inherently comprises a conventional receiver to receive an application context (i.e. application parameters( facilitated by MEC resources;
see e.g. [0033] “ ... Fig. 1A ... a mobile terminal 100, and EDGE Infra 151 ... the EDGE Infra 151 may refer to an EDGE server or a MEC server ...”
see e.g. [0062] “At step 403, the EL of the mobile terminal 100 connects the MEC server to create or initiate application context (Create App Context). In doing, location information, cell id and FQDN are sent to the MEC server”
see e.g. [0024] “Mobile edge computing (MEC) ... The MEC is implemented at cellular base stations or at other nodes and enables flexible and rapid deployment of new application and services for customers. MEC aims to place computing and storage resources in 4g/5G Radio Access Network (RAN) to9 improve delivery and content applications to end-users ...”);
generating by the network  device , domain names associated with the application to be service using the MEC resources (Palaniappan; Palaniappan teaches a conventional processor generates and sends the appropriate IP address (i.e. domain name) based on the application parameters;
 see e.g. [0063] “At step 405, the MEC server sends an IP address of the FQDN or the application server hosted on the MEC server ...”); and
storing, by the network device in a memory, a database of the domain names associated with the application to be serviced using the MEC resources (Palaniappan; The domain names are inherently stored prior to being sent to the user device in a conventional memory); and
deploying, by the network device,  an instance of the application at a MEC cluster, wherein the deployed instance of the application is accessible by user equipment (UE) with one of the domain names (Palaniappan; Palaniappan teaches an application server is deployed at the MEC in order to provide the specific service to the user device;
see e.g. [0007] “ ... application server instances from the MEC server ...”
see e.g. [0063] “ ... the application server hosted on the MEC server ...”);
	receiving, from a user equipment (UE) device, a parameter associated with a MEC-enabled application running in the UE device and associated with the application to be serviced using MEC resources (Palaniappan; Palaniappan teaches parameters comprising location  (e.g. location) which are associated with the application instance (i.e. MEC enabled application running;
	see e.g. [0062] “At step 403, the EL of the mobile terminal 100 connects the MEC server to create or initiate application context (Create App Context). In doing, location information, cell id and FQDN are sent to the MEC server)

	see e.g. [0058] “ ... service level granularity for the same application may be achieved using different FQDN’s for different services ... different modules of the application server may be running on different location ... For example, gaming logic of the PUBG gaming application, which is latency sensitive, may be placed in the EDGE server (closer to the user) ...”), and

	sending, to the UE device, the one of the domain names in response to and based on the parameter associated with the MEC-enabled application (Palaniappan; Palaniappan teaches the transmitter  sends the IP address (i.e. domain name) to the user device so that the user device may consume the application;
	see e.g. [0062] “ ... The EL of the mobile terminal 100 receives the IP address. The same IP address I notified to the client application by the EL of the mobile terminal 100 ...”
	see e.g. [0064] “At step 409, data session or communication session is established between the client application and the application hosted on the MEC server”)
	
	Although Palaniappan teaches an MEC platform, Palaniappan does not address every single conventional element associated with MEC platform implementations (“The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process”), and therefore does not expressly disclose:

	receiving, by a network device, application policy parameters for an application to be serviced using multi-access edge computing (MEC) resources;

generating, by the network device and based on the application policy parameters, domain names associated with the application to be serviced using the MEC resources


	However in analogous art Mishra discloses:

	application policy parameters (Mishra; Mishra teaches application policy parameters in the form of key performance indicators (KPIs) within the context of MEC platforms and/or deployments; 

	The Examiner notes the Applicant’s specification implements application policy parameters via the utilization of KPIs [see e.g. 15];

	see e.g. Mishra ([0034]) “... local dated associated with an application to generate the KPIs ... application’s processing capabilities, processing requirements ... the KPIs are application specific ... application registration requests, which include the KPIs ...”

	see e.g. Mishra Fig. 1 ([0003]) illustrating MEC platform and/or deployment)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palaniappan with Mishra’s application policy parameters comprising KPIs. The motivation being the combined solution provides for increased efficiencies in delivering MEC services to computing devices.

	Palaniappan in view of Mishra disclose:

	receiving, by a network device,  application policy parameters for an application to be serviced using multi-access edge computing (MEC) resources (The combined invention per Mishra provides for an MEC platform enabled by application policy parameter; see e.g. Mishra [0034])

	generating, by the network device and  based on the application policy parameters, domain names associated with the application to be serviced using the MEC resources (The combined invention per Mishra provides for DNS generation to be influenced by the Application policy parameters taught by Mishra; see e.g. [0034])

	Regarding claim 11, Palaniappan in view of Mishra discloses the method of claim 10, 

	wherein the parameter associated with the MEC-enabled application includes an identity of the application to be serviced using MEC resources ((The combined invention per Mishra provides for identify of an application name;
	see e.g. Mishra [0036] “ ... MEC policies may be associated with ... an identification (e.g. an a name of the application ...” ), the method further comprising: 

	sending, by the network device to the UE device, one of the domain names based on the identity of the application to be serviced using MEC resources  (Palaniappan; 

	see e.g. [0063] “At step 405, the MEC server sends an IP address of the FQDN or the application server hosted on the MEC server ...”)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palaniappan with Mishra’s application policy parameters comprising KPIs. The motivation being the combined solution provides for increased efficiencies in delivering MEC services to computing devices.

Regarding claim 12, Palaniappan in view of Mishra discloses the method of claim 11, further comprising sending, to the UE device, the one of the domain names based on a location of the UE
device (Palaniappan; Palaniappan’s domain name resolution is based upon location;
see e.g. [0058] “ ... service level granularity for the same application may be achieved using different FQDN’s for different services ... different modules of the application server may be running on different location ... For example, gaming logic of the PUBG gaming application, which is latency sensitive, may be placed in the EDGE server (closer to the user) ...”
see e.g. [0062] “At step 403, the EL of the mobile terminal 100 connects the MEC server to create or initiate application context (Create App Context). In doing, location information, cell id and FQDN are sent to the MEC server)
Regarding Claim 13, Palaniappan in view of Mishra discloses the method of claim 10 wherein the MEC resources include a plurality of MEC instances, and wherein generating the domain names associated with the application based on the application policy parameters includes generating the domain names based on the identities of the plurality of the  MEC instances  (The combined solution provides for application policy parameters per Mishra while Palaniappan provides for the utilization of distributed MEC instances at different locations which also entail the utilization of different domain names ...
see e.g. Palaniappan [0007]  “ ... application instances ...”
see e.g. Palaniappan [0058] “ ... service level granularity for the same application may be achieved using different FQDN’s for different services ... different modules of the application server may be running on different location  ... For example, gaming logic of the PUBG gaming application, which is latency sensitive, may be placed in the EDGE server (closer to the user) ...”
see e.g. Mishra [0034])
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palaniappan with Mishra’s application policy parameters comprising KPIs. The motivation being the combined solution provides for increased efficiencies in delivering MEC services to computing devices.
Regarding claim 15, Palaniappan in view of Mishra discloses the method of claim 10, wherein the MEC resources include a plurality of MEC instances, and wherein generating the domain names associated with the application based on the application policy parameters includes generating generate the domain names based on a location of the MEC instance The combined solution provides for application policy parameters per Mishra while Palaniappan provides for the utilization of distributed MEC instances at different locations which also entail the utilization of different domain names ...
see e.g. Palaniappan [0007]  “ ... application instances ...”
see e.g. Palaniappan [0058] “ ... service level granularity for the same application may be achieved using different FQDN’s for different services ... different modules of the application server may be running on different location  ... For example, gaming logic of the PUBG gaming application, which is latency sensitive, may be placed in the EDGE server (closer to the user) ...”
see e.g. Mishra [0034])
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 10 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 11 and is considered an obvious variation; therefore it is rejected under the same rationale.

	




	Claims 5, 14, and 20 are rejected under 35 USC 103 as being unpatentable over Palaniappan in view of Mishra and in further view of Shimojou (US 2020/0187182)
 Regarding claim 5, Palaniappan in view of Mishra discloses the device of claim 1, wherein the processor is configured, when generating the domain names associated with the application based on the application policy parameters (Per independent claim 1), Palaniappan does not expressly disclose:
 to generate the domain names based on an application serve level agreement (SLA) 
However in analogous art Shimojou discloses:
to generate the domain names based on an application serve level agreement (SLA) (Shimojou; 
Shimojou teaches DNS resolution associated with service level agreements;
see e.g. Abstract “ ... SLA-SL ... a requirement of a function ...”
see e.g.  [0054] “The DNS server 80 has a function of managing at correspondence relationship between a domain name or host name and an IP address on a network ... at he DNS server 8 stores information in which a service parameter ...” see e.g.  [0074]
see e.g. [0066] “ ... service parameter field and the SLA-SL field are associated with each other ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palaniappan with Shimojou’s mapping scheme comprising SLA and network addresses. The motivation being the combined invention provides for increased efficiencies in deploying applications impacting user devices.
Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 7 – 9 and 16 - 17 are rejected under 35 USC 103 as being unpatentable over Palaniappan in view of Mishra and in further view of Giust (US 2021/0144057)
Regarding claim 7, Palaniappan in view of Mishra discloses the device of claim 1, wherein the domain names include fully-qualified domain names (FQDNs)(Palaniappan; Palaniappan teaches the utilization of FQDNs;
see e.g. [0055] “ fqdn: Fully qualified domain name used to uniquely identify the service of an application ...”)
Palaniappan does not expressly disclose:
wherein the processor is further configured to update a MEC-domain name service (DNS) for the deployed instance of the application at the MEC cluster with the domain names
However in analogous art Giust discloses:
wherein the processor is further configured to update a MEC-domain name service (DNS) for the deployed instance of the application at the MEC cluster with the domain names (Giust; Giust teaches updating DNS records in association with MEC services (i.e. deployed instances);
see e.g. [0055] “ fqdn: Fully qualified domain name used to uniquely identify the service of an application ...”
see e.g. [0095] “ ... the requesting platform (i.e. MEC platform 508) ..., updates its service registry, DNS database and performs application enablement procedures ... ETSI MEC ISG, Mobile Edge Computing ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palaniappan with Giust’s MEC DNS updating scheme. The motivation being the combined invention provides for increased efficiencies in delivering services to user devices.
Regarding claim 8, Palaniappan in view of Mishra  and in further view of  Giust disclose the device of claim 7, wherein the processor is further configured to update the MEC-DNS by sending to the MEC-DNS a resolution record for a fully qualified domain name (FQDN) associated with the deployed instance of the application (The combined solution of FQDNs;

	see e.g. Palaniappan [0055] “ fqdn: Fully qualified domain name used to uniquely identify the service of an application ...”
see e.g. Giust  [0095] “ ... the requesting platform (i.e. MEC platform 508) ..., updates its service registry, DNS database and performs application enablement procedures ... ETSI MEC ISG, Mobile Edge Computing ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palaniappan with Giust’s MEC DNS updating scheme. The motivation being the combined invention provides for increased efficiencies in delivering services to user devices.
Regarding claim 9, Palaniappan in view of Mishra and in further view of Giust disclose   the device of claim 7,
wherein the receiver is configured to receive a DNS query for the application, wherein the DNS query includes the FQDN (Palaniappan; Palaniappan teaches the reception of DNS query comprising an FQDN;
see e.g. [0062] “At step 403, the EL of the mobile terminal 100 connects the MEC server to create or initiate application context (Create App Context). In doing, location information, cell id and FQDN are sent to the MEC server))
Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.



Claims 1, 10, and 18 are rejected under 35 USC 103 as being unpatentable over Feng (WO2021135663A1) in view of Mishra.
a receiver to receive application parameters for an application to be serviced using multi-access edge computing (MEC) resources (
see e.g. [0488 “ ... receiver ...”
see e.g. [0150] “The identifier of an MEC application may the FQDN of the MEC application, the URL of the MEC application and so on”
see e.g. [0112] “ ... the MEC server is deployed between the wireless access network and the core network ... provide nearby services and cloud computing functions for the terminal ... The MEC server can also integrate the UPF ..”
see e.g. [0139] “ The terminal sends a first message  ... MEC application instance discovery request message”
see e.g. [0146] “ ... MEC application name ...”
see e.g. [0147] “ ... MEC application provider name ...”
see e.g. [0148], [0149]);
a processor to generate domain names associated with the application to be serviced using the MEC resources (
see [0488] “ ... processor ...”
 see e.g. [0121] “ ... MEC application DNS server ...”
see e.g. [0119]
see e.g. [0150] “The identifier of an MEC application may the FQDN of the MEC application, the URL of the MEC application and so on”
); and
a memory to store the domain names associated with the application to be serviced using the MEC resources (
see e.g. [0133] “ ... store information ... FQDN ...”
see e.g. [0121] “ ... MEC application DNS server ...”
see e.g. [0119]); 
wherein the processor is further configured to deploy an instance of the application at a MEC cluster, and wherein the instance of the application that is deployed is accessible by user equipment (UE) with one of the domain names (
see e.g. [0137 “ ... MEC application instance ... Fig. 1 ... Fig. 3A to 3C ... MEC application instances ... EMC application instances are deployed on Edge Nodes (e.g. EDN) ”
see e,g, [0004] “ ... ETSI ... MEC ... MEC platform .. computing, storage and network resources ... virtual machines .. container ..,”), 
	wherein the receiver is configured to receive, from a UE device, a parameter associated with a MEC-enabled application running in the UE device and associated with the application to be
serviced using MEC resources (
see e.g. [0139] “ The terminal sends a first message  ... MEC application instance discovery request message”
see e.g. [0146] “ ... MEC application name ...”
see e.g. [0147] “ ... MEC application provider name ...”
see e.g. [0148], [0149])
see e,g, [0004])
, and

	a transmitter to send, to the UE device, the one of the domain
names in response to and based on the parameter associated with the MEC-enabled application (

	see e.g. [0162] “Wherein the address information of at least one first MEC application instance may be carried in the MEC application instance discovery response message
	see e.g. [0004]
see e.g. [0133] “ ... FQDN ...”).

Although Feng teaches an MEC platform, Feng does not address every single conventional element associated with MEC platform implementations (“The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process”), and therefore does not expressly disclose:

	a receiver to receive application policy parameters for an application to be serviced using multi-access edge computing (MEC) resources;

	a processor to generate based on the application policy parameters, domain names associated with the application to be serviced using the MEC resources;

	However in analogous art Mishra discloses:

	application policy parameters (Mishra; Mishra teaches application policy parameters in the form of key performance indicators (KPIs) within the context of MEC platforms and/or deployments; 

	The Examiner notes the Applicant’s specification implements application policy parameters via the utilization of KPIs [see e.g. 15];

	see e.g. Mishra ([0034]) “... local dated associated with an application to generate the KPIs ... application’s processing capabilities, processing requirements ... the KPIs are application specific ... application registration requests, which include the KPIs ...”

	see e.g. Mishra Fig. 1 ([0003]) illustrating MEC platform and/or deployment)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with Mishra’s application policy parameters comprising KPIs. The motivation being the combined solution provides for increased efficiencies in delivering MEC services to computing devices.

	Feng in view of Mishra disclose:

	a receiver to receive application policy parameters for an application to be serviced using multi-access edge computing (MEC) resources (The combined invention per Mishra provides for an MEC platform enabled by application policy parameter; see e.g. Mishra [0034])

	a processor to generate based on the application policy parameters, domain names associated with the application to be serviced using the MEC resources (The combined invention per Mishra provides for DNS generation to be influenced by the Application policy parameters taught by Mishra; see e.g. [0034])

 Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD L BARKER/Primary Examiner, Art Unit 2449